 



Exhibit 10.1
(NIGHTINGALE LOGO) [w40031w4003101.gif]

 
Nightingale & Associates, LLC
Soundview Plaza
1266 East Main Street
Stamford, Connecticut 06902
 
Tel: 203.359.3855
Fax: 203.359.4551
Email: info@nightingale-associates.org
 
Principals:
Michael R. D’Appolonia
Howard S. Hoffmann
James D. Neidhart

September 18, 2007
Mr. Stephen Rusckowski, Chairman of the Board of Directors
Mr. John Underwood, Chairman of the Compensation Committee
MedQuist Inc.
1000 Bishops Gate Blvd., Suite 300
Mt. Laurel, NJ 08054-4632
Gentlemen:
     In response to various discussions, Nightingale & Associates, LLC
(“Nightingale”) has been asked to submit this proposed Amendment to our
Engagement Letter with MedQuist Inc. (“MedQuist” or the “Company”) dated
July 29, 2004 as amended on December 16, 2004, September 25, 2006 and on
January 8, 2007 (collectively, the “Amended Engagement Letter”). This Amendment
(i) provides revisions to the cost structure and term associated with the
continued retention of Mr. Howard Hoffmann as the Company’s Interim President
and Chief Executive Officer. All other terms and conditions for the retention of
Nightingale, as detailed in the Amended Engagement Letter, including but not
limited to the Release and Indemnification agreement, will remain in force and
effect. It is our understanding that Howard Hoffmann, on behalf of Nightingale,
will continue to be engaged by MedQuist as the Company’s Interim President and
Chief Executive Officer and will continue to report to the Company’s Board of
Directors.

I.   SCOPE OF WORK:       Effective as of July 1, 2007, Nightingale will extend
the term of Howard Hoffmann’s role as MedQuist’s Interim President and Chief
Executive Officer until February 29, 2008 (the “Extension Period”). Following
termination of Mr. Hoffmann’s role as Interim President and Chief Executive
Officer, Mr. Hoffmann will endeavor to make himself available for ongoing
consultancy work on an as needed basis, subject to negotiation of a mutually
agreeable Scope of Work.

 
Finding Solutions to
Complex Business Situations
Since 1975

 



--------------------------------------------------------------------------------



 



Messrs. Rusckowski and Underwood
MedQuist Inc.
September 18, 2007
Page 2

    It should be noted that Mr. Hoffmann expects to be working on other client
engagements upon his departure as the full time Interim President and Chief
Executive Officer of MedQuist, and thus his availability for work beyond
February 29, 2008 cannot be guaranteed.   II.   FEE STRUCTURE:       Fixed
Monthly Fee:       Effective as of July 1, 2007, Nightingale’s fees for
Mr. Hoffmann’s role as Interim President and Chief Executive Officer will be a
fixed rate of $120,000 per month payable in arrears. If Mr. Hoffmann’s role is
terminated during the course of a month, Nightingale’s fees for the final month
will be prorated based on the actual number of calendar days elapsed during the
month up to and including Mr. Hoffmann’s final day of work. Mr. Hoffmann’s fees
for consultancy services following his departure as the Interim President and
Chief Executive Officer of MedQuist will be billed at an hourly rate of
$525/hour.       2006 Discretionary Bonus       Pursuant to the terms of the
Amended Engagement Letter, the Company shall pay to Nightingale the approved
2006 Discretionary Bonus achievement within 30 days following the execution of
this Amendment, but in no event later than December 31, 2007.       2007 Second
Half Performance Bonus:       Nightingale may be entitled to an additional
performance related bonus payment of up to $240,000, which will be paid
following the close of the Company’s 2007 fiscal year, but in no event later
than January 15, 2008 (the “2007 Second Half Performance Bonus”) in connection
with Mr. Hoffmann’s service as Interim President and Chief Executive Officer
from July 1, 2007 to December 31, 2007. The amount, if any, of the 2007 Second
Half Performance Bonus that Nightingale is to receive will be based on the
achievement of certain operational objectives that have been established by the
Board of Directors of MedQuist and Nightingale, which operational objectives
involve confidential strategic, commercial and financial information, the
disclosure of which would result in competitive harm to the Company.      
Engagement Bonus:

 



--------------------------------------------------------------------------------



 



Messrs. Rusckowski and Underwood
MedQuist Inc.
September 18, 2007
Page 3

    Nightingale shall receive an engagement completion bonus in the amount of
$132,500 (the “Engagement Completion Bonus”) if Mr. Hoffmann serves as the
Company’s President and Chief Executive Officer for the entire Extension Period.
      The Company will pay Nightingale the Engagement Completion Bonus in a lump
sum within 10 business days following the earliest to occur of (i) the
termination of Nightingale’s engagement with the Company, including the
retention of Mr. Hoffmann as the President and Chief Executive Officer of the
Company (or any successor to its business) following a Strategic Transaction (as
defined below), or (ii) February 29, 2008, provided that Mr. Hoffmann has
continuously served as the Company’s President and Chief Executive Officer
through that date.       Notwithstanding the foregoing, in the event of the
termination Nightingale’s engagement with the Company, including the retention
of Mr. Hoffmann as the President and Chief Executive Officer of the Company,
prior to the earlier to occur of the closing of a Strategic Transaction or
February 29, 2008, the amount of the Engagement Completion Bonus due to the
Nightingale, if any, shall be at the discretion and subject to the approval of
the Board of Directors of the Company.       Strategic Transaction Bonus

  (a)   For purposes of this section, the following terms shall have the
meanings set forth below:

  •   “Acquiree” means any corporation, partnership, limited liability company
or similar entity with which the Company engages in an Acquisition Transaction.
    •   “Acquisition Transaction” means each and every transaction or series of
related transactions whereby, directly or indirectly, control of, or a
significant interest in, any Acquiree or any of its businesses or assets is
transferred to the Company for consideration, including, without limitation, a
sale, acquisition or exchange of stock (including shares issuable upon
conversion of any securities convertible into stock) or assets, a lease or
license of assets (with or without a purchase option), or a merger,
consolidation or reorganization, tender offer, leveraged buyout or other
extraordinary corporate transaction or business combination involving the
Acquiree with an expected enterprise value in excess of $50,000,000, as
determined by the Board of Directors of the Company in its reasonable
discretion.     •   “Majority Shareholder” means Koninklijke Philips Electronics
N.V.



 



--------------------------------------------------------------------------------



 



Messrs. Rusckowski and Underwood
MedQuist Inc.
September 18, 2007
Page 4

  •   “Sale Transaction” means each and every transaction or series of related
transactions whereby, directly or indirectly, control of, or a significant
interest in, the Company or any of its businesses or assets is transferred for
consideration, including, without limitation, a sale, acquisition or exchange of
stock (including shares issuable upon conversion of any securities convertible
into stock) or assets, a lease or license of assets (with or without a purchase
option), or a merger, consolidation or reorganization, tender offer, leveraged
buyout, “going private” transaction or other extraordinary corporate transaction
or business combination involving the Company, including any such transaction in
which the outstanding equity securities of the Company not held by the Majority
Shareholder and its affiliates are acquired by a third-party; provided, however,
that a secured interest in the Company or any of its businesses or assets
arising solely from a debt transaction shall not constitute a Sale Transaction.
    •   “Strategic Transaction” means a Sale Transaction or an Acquisition
Transaction, other than a Sale Transaction or Acquisition Transaction with an
affiliate of the Company or an affiliate of any holder of more than 50% of the
Company’s capital stock. A “merger” will be considered to be an Acquisition
Transaction if the Company’s current stockholders own at least a majority of the
outstanding common stock of the resulting company and to be a Sale Transaction
if the Company’s current stockholders own less than a majority of the
outstanding common stock of the resulting company.

(b) Success-Based Bonus Amount and Conditions. The Company will pay to
Nightingale a bonus (the “Success-Based Bonus”) in an amount equal to $132,500,
if:

  (i)   a Strategic Transaction is closed; and     (ii)   either,
(1) Mr. Hoffmann continues to serve as the Company’s President and Chief
Executive Officer for the 90 day period immediately following the closing of a
Strategic Transaction (the “Post-Closing Period”), or (2) Nightingale’s
engagement with the Company (or any successor to its business), including the
retention of Mr. Hoffmann as the President and Chief Executive Officer of the
Company (or any successor to its business), is terminated, upon the closing of a
Strategic Transaction or at any time during the Post-Closing Period.

 



--------------------------------------------------------------------------------



 



Messrs. Rusckowski and Underwood
MedQuist Inc.
September 18, 2007
Page 5
(c ) Timing and Form of Payment. Subject to paragraphs (a) and (b) of this
provision, the Company will pay the Success-Based Bonus to Nightingale in a lump
sum within 10 business days following the closing of a Strategic Transaction and
the earliest to occur of: (i) the completion of the Post-Closing Period or
(ii) the termination of Nightingale’s engagement with the Company (or any
successor to its business), including the retention of Mr. Hoffmann as the
President and Chief Executive Officer of the Company (or any successor to its
business). For the avoidance of doubt, only one Success-Based Retention Bonus is
payable under this Agreement.

    For purposes of both the Engagement Completion Bonus and the Success-Based
Bonus described above, Nightingale’s engagement with the Company, including the
retention of Mr. Hoffmann as the President and Chief Executive Officer of the
Company, shall not be deemed to have been terminated merely because Mr. Hoffmann
ceases to be the President and Chief Executive Officer of the Company and
becomes the President and Chief Executive Officer of any successor to the
Company’s business following the completion of a Strategic Transaction on terms
and conditions acceptable to such company and Nightingale.       Additional
Nightingale Personnel:       Nightingale will continue to make available the
services of Mr. Michael C. Yeager and Ms. Jeanine Cobonpue to perform selected
services in connection with the Company’s billing matter and operations related
activities. Mr. Yeager’s professional time fee services have been and will
continue to be invoiced to MedQuist at his prevailing hourly rate of $350/hour.
Ms. Cobonpue’s professional time fee services have been and will continue to be
invoiced to MedQuist at her prevailing hourly rate of $175/hour. Should it
become necessary to utilize the services of additional Nightingale personnel on
the project, it is agreed that Nightingale will invoice professional time fees
for such personnel at their prevailing hourly rates. Nightingale agrees that it
will obtain the advance approval of the Board of Directors of the Company, which
shall be conveyed by the Board of Directors of the Company to Howard Hoffmann,
before adding additional personnel to the project team.       In addition to
professional time fees, out-of-pocket expenses are billed at cost, and generally
range from 10% to 20% of professional time fees, depending on the amount of
travel involved. Out-of-pocket expenses consist primarily of transportation,
meals, lodging, telephone, specifically assignable secretarial and office
assistance, and report production.   III.   ADVANCE DEPOSIT

 



--------------------------------------------------------------------------------



 



Messrs. Rusckowski and Underwood
MedQuist Inc.
September 18, 2007
Page 6

    Nightingale requires an Advance Deposit for all assignments of the type
described above. Given this situation, Nightingale will not require an increase
of its existing Advance Deposit of $75,000 that has been paid by the Company. At
the completion of the project and at the direction of the Company, Nightingale
will either apply the Advance Deposit to any outstanding invoices or, if there
are no unpaid invoices owing to Nightingale, promptly return the Deposit to the
Company.

v v v v v v v v v v v v v v v

 



--------------------------------------------------------------------------------



 



Messrs. Rusckowski and Underwood
MedQuist Inc.
September 18, 2007
Page 7
     If this Amendment conforms to your understanding of the terms and
conditions of our retention, please have the appropriate party signify agreement
by signing and returning the enclosed extra copy of this Amendment.
     We look forward to continue working with you and the Company.

            Sincerely,
      /s/ Howard S. Hoffmann         Howard S. Hoffmann,      in the capacity as
Principal and
Managing Partner of Nightingale &
Associates, LLC     

READ, UNDERSTOOD AND AGREED TO BY:
MedQuist Inc.

                  By:   /s/ Stephen Rusckowski         Stephen Rusckowski       
Chairman of the Board of Directors of MedQuist Inc.     

Date: September 19, 2007

                  By:   /s/ John Underwood         John Underwood       
Chairman of the Compensation Committee of the Board of Directors of MedQuist
Inc.     

Date: September 19, 2007

 